* Headnotes 1. Municipal Corporations, 28 Cyc., p. 1589 (1926 Anno.); 2. Municipal Corporations, 28 Cyc., p. 1589 (1926 Anno).; 3. Municipal Corporations, 28 Cyc., pp. 1578, 1579 (1926 Anno); 4. Municipal Corporations, 28 Cyc., p. 328; 5. Statutes, 36 Cyc., p. 1086; 6. Municipal Corporations, 28 Cyc., p. 1589 (1926 Anno).
The suit involves the validation of twenty-five thousand dollars of bonds issued by the town of Isola for the purpose of constructing a plant to furnish the town with *Page 487 
water, lights, and sewerage. After the municipal authorities had ordered the issuance of the bonds, several citizens of the town proceeded by an injunction bill to restrain the board from disposing of the bonds. Thereafter the municipal authorities proceeded under the statute to have the bonds validated in the chancery court. The complainants in the bill then appeared as objectors at the validating proceedings. After a hearing by the chancellor the objections to the validation of the bonds were overruled and the bonds validated by the court. From the decree the objectors appeal.
Isola is a town of about eight hundred people, and, acting under chapter 206 of the Laws of 1920, proceeded in a regular manner to issue the bonds for the purpose of establishing a water, light, and sewerage system for the town. A protest was filed before the board by a number of citizens, but upon the hearing of the protest the board of mayor and aldermen adjudicated the fact that there was no petition of twenty per cent. or more of the qualified electors of the town protesting against the issuance of the bonds, and therefore the bonds were ordered issued without an election. All of these proceedings seem to have been regular under the statute.
The objections to the issuance of the bonds urged then, and presented now on this appeal, are briefly stated as follows:
First. It is contended that the word "cities" contained in section 2 of chapter 206, of the Laws of 1920, cannot be applied to a town, because a city is required to have two thousand or more inhabitants, and that therefore no bond issue can be ordered by a town, because it is without power to do so. We think the contention is unsound, because the word "cities" as used in the statute means any municipality containing more, or less, than twelve thousand inhabitants. And where the amount of the bond issue is not more than thirty thousand dollars, and the population is less than twelve thousand, they may be issued without an election, provided there is not filed a protest of twenty per cent. of the qualified electors of *Page 488 
the municipality. Therefore we decide that the town of Isola is within the statute, and was not required to hold an election for the purpose of issuing the bonds, since there was no protest of twenty per cent. of its qualified electors.
Second. It is urged that the adjudication of fact by the board of mayor and aldermen that twenty per cent. of the qualified electors did not protest against the issuance of the bonds may be attacked in a collateral proceeding, where there was no direct appeal taken from the order of the board of mayor and aldermen to the circuit court in the manner provided by statute. We do not think there is any merit in the contention, because the order of the board is conclusive on collateral attack. Borroum v. PurdyRoad Dist., 131 Miss. 778, 95 So. 677; Pearce v. SchoolDistrict, 134 Miss. 497, 99 So. 134; Liddell v. Municipalityof Noxapater, 129 Miss. 513, 92 So. 631; Johnson v. BoardYazoo County, 113 Miss. 435, 74 So. 321; Wolford v.Williams, 110 Miss. 637, 70 So. 823; Hinton v. PerryCounty, 84 Miss. 546, 36 So. 567.
Third. It is contended that the bond issue was void because it was for a plurality of purposes; that is, it was for the purposes of establishing a water, light, and sewerage system for the town of Isola. We cannot agree with counsel on this point, because the issuance of bonds was for one object, the common purpose of establishing a municipal plant to supply the needs of the inhabitants with public necessities of a similar character.
Fourth. It is urged that the notice given by the board to protest against the bond issue did not state where and when the protest should be filed. We have carefully examined the notice given, and find that it was adequate and complies with the law in that regard; therefore the contention is without merit.
Fifth. It is contended that the resolution of the intention to issue the bonds was passed at an unlawful meeting, in that the order was passed at an adjourned meeting. We think this position is unavailing, because the *Page 489 
record shows that the regular meeting was adjudicated to a later day for the purpose of carrying on the regular and unfinished business of the board, and that the issuance of the bonds was ordered at the adjourned regular meeting, and therefore the action was valid.
Sixth. It is contended that an election is a condition precedent to the issuance of bonds in all cases, and that therefore the bonds in the instant case were void because no election was held for that purpose.
We disagree with counsel on this point because chapter 325, Laws of 1920, which provides that no interest-bearing debt, etc., shall be incurred by a municipality unless authorized by a majority of the electors, was passed and approved March 6, 1920, and chapter 206 was passed and approved April 2, 1920, and we find no conflict between the acts, except that chapter 206 makes certain exceptions to the provisions of chapter 325, and, as chapter 206 was enacted at the same session of the legislature, and approved after chapter 325 was approved, the former statute, if there was an irreconcilable conflict, would prevail over the latter.
However, we see no trouble in reconciling the two acts and reaching the legislative intent that chapter 206 does not repeal chapter 325, but merely makes an exception in certain cases with reference to the issuance of bonds without an election for that purpose. So it is our opinion that the bonds issued in the case before us were valid without an election.
In view of these conclusions, we think the decree of the lower court validating the bonds involved was correct, and is therefore affirmed.
Affirmed. *Page 490